Esteemed Ladies and Gentlemen,
Today marks a strange anniversary.
This year, for the first time in the history of the UN we have to hold our regular annual session in a virtual setting.
All this because of a virus that — although invisible to the naked eye - has upended our lives completely.
COVID-19 has changed the rules regulating our family, social relations and our work in an instant and has created a grave crisis.
Within a short period, the health crisis developed into an economic and later a social crisis.
Businesses in bankruptcy, jobs lost, drastic restrictive measures and increasing sovereign debt.
Who would have imagined this, say at the beginning of this year?
More and more people say that today’s situation is the prototype for the anthropocene era.
Because by the beginning of the 21st century we humans have become the factor that exercises the biggest impact on changes to the planet.
We have to brace ourselves — if we do not radically change our lifestyles — this crisis will be followed by other ones, which may be even more serious than COVID.
Therefore today the most important question is, can we learn from the crisis and are we finally ready to do something in the areas, where we have known for a long time that there is a danger looming, where we have known what should be done and that any procrastination would only increase the risks and the costs.
Today we are as yet unable to defend ourselves against COVID efficiently. There is no drug, no vaccine.
There are other areas of life as well, where we have known for years what should be done.
Take water for example.
We have already spoken several times here at the UN about the water crisis unfolding in front of our eyes.
About the drama of too much water and too little water, or contaminated water.
And we all know that the majority of the UN’s sustainability goals are unattainable in the absence of appropriate water policy.
Why?
-	Because until every seventh person on Earth is denied access to uncontaminated water, we have no hope for increased productivity in the impoverished regions of the world.
-	Until we are unable to prevent water contamination, we will still have half of all hospital beds occupied with patients suffering from diseases caused by contamination.
-	Until we are able to create the conditions for sustainable water management, we will not have safer food production and we will not be able to feed those already living on the planet, let alone the newly born.
-	Until we are able to transform our energy generation systems, the coal fuelled power plants will not only increase C02 emissions, but will also consume water that would be enough to supply one billion people.
But let’s see another example.
We have long been saying that the lifestyle we have created is unsustainable. Every year we are consuming more resources than what nature can replenish.
It is absurd to believe that we have unlimited supplies of natural resources — water, soil, diverse biological environment — available cheaply and until the end of time.
What is the solution? Circular economy.
Where waste — glass, plastic, metals etc. — are not garbage but recyclable raw materials.
How many times have we discussed this? Yet, we have achieved little progress. Distinguished Ladies and Gentlemen,
Hungary has never condoned fruitless debates, we have always stood up for action.
This is why we have organized the Budapest Water Summit three times already during the recent years.
The success of these events has motivated us to strive for more.
At the end of next year, we are organizing a sustainability EXPO, which — beside water management — will also deal with issues like food production, transportation, energy and waste management as well as education.
We look forward to welcoming you all.
As for the overcoming of the crisis, let me leave you with the words of Winston Churchill:
“The pessimist sees difficulty in every opportunity. The optimist sees the opportunity in every difficulty.”